       Case 4:21-cr-06018-SMJ     ECF No. 21   filed 05/24/21   PageID.61 Page 1 of 1



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                  May 24, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 4:21-cr-06018-SMJ-1
5
                               Plaintiff,
6                                              ORDER ADOPTING STIPULATED
                  v.                           PROTECTIVE ORDER
7
     LORENZO JIMENEZ ALANIS,
8
                               Defendant.
9

10         IT IS HEREBY ORDERED: The parties’ Stipulation Regarding Computer

11   Forensic Review Procedures for Child Pornography Contraband, ECF No. 17, is

12   GRANTED. Pursuant to 18 U.S.C. § 3509(m) and the parties’ stipulation, the

13   parties Stipulated Protective Order, ECF No. 17-1, as supplemented by ECF No.

14   17, is APPROVED, ADOPTED, and INCORPORATED in this Order by

15   reference.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide copies to all counsel.

18         DATED this 24th day of May 2021.

19                      _________________________
                        SALVADOR MENDOZA, JR.
20                      United States District Judge




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
